Citation Nr: 0831005	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision in which 
the RO in Cleveland, Ohio, continued a 30 percent disability 
rating for service-connected PTSD.  The veteran filed a 
notice of disagreement (NOD) in December 2004, and the RO 
issued a statement of the case (SOC) in March 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2005.

In April 2008, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.
At the hearing, the record was held open for 60 days in order 
to allow the veteran time to submit additional records.  
Additional evidence was submitted after the hearing, without 
an accompanying waiver of RO consideration.

Lastly, additional private medical records received from the 
veteran in April 2008 suggest that he wishes to reopen a 
claim for service connection for a seizure disorder, 
secondary to medication (Dilantin).  This matter is referred 
to the RO for appropriate action.

For the reasons addressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Initially, the Board notes that in June 2008, the veteran, 
through his representative, submitted a letter from a private 
clinical neuropsychologist in support of his claim for an 
increased rating for PTSD.  This new evidence was not 
accompanied by a waiver of RO consideration, and a 
Supplemental Statement of the Case (SSOC) has not been issued 
since that time.  In such a situation, the law requires that 
the RO initially consider the evidence, re-adjudicate the 
claim, and issue an appropriate SSOC.  38 C.F.R. § 19.31, 
19.37 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

At the April 2008 hearing, the veteran stated that he has had 
received weekly treatment at the Colorado Vet Center since 
February 2008.  The claims file, however, only contains 
Colorado Vet Center treatment records through December 2007.  
Although the record was left open after the hearing for 60 
days to obtain these records, no action was taken to secure 
these Vet Center records for incorporation into the claims 
file.  Therefore, a remand is necessary to obtain these more 
recent records of treatment.

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a decision regarding VCAA notice in claims for 
increased ratings in Vazquez-Flores v. Peake, 22 Vet App. 37 
(2008).
 
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect which that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

While the veteran was provided with VCAA notice regarding his 
claim for an increased rating for PTSD in August 2004 and 
March 2006 letters, these letters did not contain the level 
of specificity set forth in Vazquez-Flores.  On remand, the 
RO should ensure that the veteran is provided with notice 
compliant with Vasquez-Flores.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  In adjudicating the 
increased rating claim on appeal, the RO must also document 
its specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
compliance with Vazquez-Flores v. Peake 
(cited to and discussed above).

2.  The RO should request the veteran to 
identify any additional VA and non-VA 
psychiatric treatment and/or evaluation 
records that are not already associated 
with the claims file and to provide any 
releases necessary to obtain records of 
such treatment and/or evaluation.  
Specifically, the veteran should provide 
authorization for the RO to obtain 
outstanding Colorado Vet Center treatment 
records and/or clinical notes from 
December 2007 to the present. The RO 
should obtain complete records of all 
such treatment and evaluation from all 
sources identified by the veteran.

3.  If, after reviewing the records 
obtained pursuant to the above request, 
the RO determines that another VA 
psychiatric examination of the veteran is 
indicated in order to ascertain the 
current severity of the PTSD, the RO 
should arrange for such examination.

4.  The RO should then readjudicate the 
claim for an increased rating for PTSD on 
appeal. in light of all pertinent 
evidence (to include all evidence added 
to the record since the February 2008 
SSOC) and legal authority.  The RO should 
include consideration as to whether 
"staged rating" of the veteran's service-
connected PTSD, pursuant to Hart (cited 
to above), is appropriate.   

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




